        Case 1:17-bk-11190         Doc 1010 Filed 08/22/20           Entered 08/23/20 00:18:59         Desc
                                  Imaged Certificate of Notice       Page 1 of 10
                                       United States Bankruptcy Court
                                         District of Rhode Island
In re:                                                                                   Case No. 17-11190-DF
Alliance Security, Inc.                                                                  Chapter 7
         Debtor
                                         CERTIFICATE OF NOTICE
District/off: 0103-1           User: jen                     Page 1 of 8                   Date Rcvd: Aug 20, 2020
                               Form ID: pdfdoc               Total Noticed: 217


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 22, 2020.
db            #+Alliance Security, Inc.,      33 Broad Street,    Providence, RI 02903-4177
aty            +Eboney Cobb,    Perdue, Brandon, Fielder, Collins & Mott,        500 E. Border Street,    Suite 640,
                 Arlington, TX 76010-7457
aty            +James G. Atchison,     Atchison Law Firm,     301 Providence Street,     West Warwick, RI 02893-2014
cr             +Bank of America, NA,     Wieck DeLuca & Gemma, Inc.,      56 Pine Street,    Suite 700,
                 Providence, RI 02903-2819
sp             +Daniel S. Blynn,     Venable LLP,    600 Massachusetts Avenue, NW,      Washington, DC 20001-3542
cr             +IBM Credit LLC,     Peter Brown,    Special Handling Group,      7100 Highlands Pkwy,
                 Smyrna, GA 30082-4859
cr              Marie Josee Dube,     International Business Mgmt Corp,      275 Viger East Montreal,
                 Quebec H2X 347,     CANADA
cr             +Mercedes-Benz Financial Services USA, LLC,       c/o DiOrio Law Office,     144 Westminster Street,
                 Suite 302,    Providence, RI 02903-2216
cr             +Monitronics International, Inc.,       c/o Quilling, Selander, Lownds et al,
                 Attn: Linda S. LaRue,       2001 Bryan Street,    Suite 1800,     Dallas, TX 75201-3071
cr             +Office of Unemployment Compensation Tax Services,        Commonwealth of Pennsylvania,
                 Department of Labor and Industry,       651 Boas Street Room 702,     Harrisburg, PA 17121-0751
crcm           +Official Committee of Unsecured Creditors of Allia,        c/o Steven J. Boyajian,
                 Robinson & Cole LLP,     One Financial Plaza, Suite 1430,       Providence, RI 02903-2485
intp           +PNC Equipment Finance, LLC, successor by assignmen,        794 Penllyn Pike,    Suite 100,
                 Blue Bell, PA 19422-1669
intp           +RI Division of Taxation,      Bankruptcy Unit,    Chief Collection Section,     One Capitol Hill,
                 Providence, RI 02908-5816
cr             +Salesforce.com, Inc.,     Thomas M. Gaa, Esquire,      Bialson Bergen & Schwab,    633 Menlo Avenue,
                 Suite 100,    Menlo Park, CA 94025-4711
cr             +Security Systems, Inc.,      1125 Middle Street,     Middletown, CT 06457-1587
intp           +State of RI - Labor and Training,       Legal Department,    Bldg 72 3rd Floor,
                 1511 Pontiac Avenue,     Cranston, RI 02920-4407
cr              Texas Comptroller of Public Accounts on behalf of,        Office of Attorney General,
                 Bankruptcy and Collections Division MC00,       PO Box 12548,     Austin, TX 78711-2548
cr              Western Equipment Finance, Inc.,       c/o Jon R. Brakke,    Vogel Law Office,    218 NP Avenue,
                 PO Box 1389,    Fargo, ND 58107-1389
944437094      +1596 N. Coast Highway 101,      1596 N. Coast Highway 101,       Encinitas, CA 92024-1446
944407683      +ADI,    POB 731340,    Dallas TX 75373-1340
944407684      +ADP LLC,    POB 842875,     Boston MA 02284-2875
944407685      +ADP-Fees,    POB 842875,     Boston MA 02284-2875
944413142      +AMEX Travel Related Svcs.,      AESC-P, Mail Code AZ-08-03-11,      20022 N. 31st Avenue,
                 Phoenix AZ 85027-3900
944413135      +Adobe Systems Inc.,     75 Remittance Drive,     Suite 1025,     Chicago IL 60675-1025
944407686      +Aflac,    Attention: Payment Services,      1932 Wyannton Road,     Columbus GA 31999-0001
944407687      +Alarm.com Inc.,     8281 Greensboro Drive,     Mc Lean VA 22102-5211
944407688      +American Express,     POB 1270,    Newark NJ 07101-1270
944411178       American Express Travel Related Services Company,,        Inc.,    c/o Becket and Lee LLP,
                 PO Box 3001,    Malvern PA 19355-0701
944413143      +Apple Financial Services,      300 E. John Carpenter Fwy.,      Irving TX 75062-2727
944413144      +Apple Inc.,    POB 846095,     Dallas TX 75284-6095
944458338      +Aurelio Debernard,     c/o Gregory P. Sorbello,      117 Bellevue Avenue,    Newport, RI 02840-7439
944413146      +B&B Distributors,     66 Peeptoad Road,     North Scituate RI 02857-1327
944413152      +BMW Financial Svcs. NA, LLP,      BMW of Cape Cod,     500 Yarmouth Road,    Hyannis MA 02601-2047
944413148      +Bank of America,     POB 28,    Norfolk VA 23501-0028
944407689       Bank of America,     POB 1055576,    Atlanta GA 30348
944420370      +Bank of America, N.A.,      c/o Richard L. Gemma Esq.,     56 Pine Street Suite 700,
                 Providence RI 02903-2819
944413149      +Beneficial Capital Leasing, In,      500 North Boradway,     Suite 1475,    Saint Louis MO 63102-2129
944407690       Blue Cross & Blue Shield of RI,      500 Exchange Street,     Providence RI 02903-2699
944421917      +Blue Cross & Blue Shield of Rhode Island,       500 Exchange Street,     Providence, RI 02903-2699
944413153      +Brian Fabiano,    85 Garfield Avenue,      Cranston RI 02920-7807
944413154      +Budget Termite & Pest Control,      2009 Elmwood Avenue,     Warwick RI 02888-2403
944413161      +CORT Business Services Corp.,      POB 17401,    Baltimore MD 21297-1401
944413155      +Career Builder,     200 N. LaSalle Street,     Suite 1100,    Chicago IL 60601-1084
944407691      +Career Education Corp,      POB 71674,    Chicago IL 60694-1674
944413157      +Cintas,    POB 630803,    Cincinnati OH 45263-0803
944413158       Cohn Reznick,    350 Church Street,      Worcester MA 01603
944413159      +Compliance Point,     4400 River Green Pkwy,     Duluth GA 30096-2531
944413160      +Contact Ctr. Compliance Corp.,      350 E Street,     Suite 300 A,    Santa Rosa CA 95404-4440
944413162       Cox Business Service,     7 J.P. Murphy Hwy.,     West Warwick RI 02893-2318
944413163      +Cox Communications,     POB 78000,     Dept. 781104,    Detroit MI 48278-0001
944420942      +Craig Cunningham,     5543 Edmondson Pike Ste 248,      Nashville TN 37211-5808
944413165      +Darrow Everett,     One Turks Head Place,     Suite 1200,    Providence RI 02903-2212
944458335      +Darryl Israel,    c/o Gregory P. Sorbello,      117 Bellevue Avenue,     Newport, RI 02840-7439
944407692       Datagenius Software Labs,      1st Floor, 28 D,    Acheron Drive Riccarton,
                 Christchurch 8041 New Zealand
944407693      +Delta Dental,    POB 845247,     Boston MA 02284-5247
944458340      +Derek Isola,    c/o Gregory P. Sorbello,      117 Bellevue Avenue,     Newport, RI 02840-7439
        Case 1:17-bk-11190        Doc 1010 Filed 08/22/20           Entered 08/23/20 00:18:59         Desc
                                 Imaged Certificate of Notice       Page 2 of 10


District/off: 0103-1          User: jen                     Page 2 of 8                   Date Rcvd: Aug 20, 2020
                              Form ID: pdfdoc               Total Noticed: 217


944407694      +DiSanto Priest & CO.,     117 Metro Center Blvd.,     Suite 3000,    Warwick RI 02886-1777
944413168      +Digital War Room,     8111 First Avenue,    Suite 409,    Seattle WA 98108-4202
944413170     #+Edist,    97 McKee Drive,    Mahwah NJ 07430-2105
944461914      +Enterprise FM Trust,     Geoffrey S. Goodman, Foley & Lardne,      321 N. Clark Street, Suite 2800,
                 Chicago, IL 60654-5313
944413172      +Enterprise Fleet Management Tr,     POB 800089,     Kansas City MO 64180-0089
944461892     #+Enterprise Fleet Management, Inc.,      Geoffrey S. Goodman, Esq.,     Foley & Lardner LLP,
                 321 N. Clark Street, Suite 2800,     Chicago, IL 60654-5313
944429879      +Ethan Winer,    34 Cedar Vale Drive,     New Milford, CT 06776-4600
944414985      +Euler Hermes N.A. Agent for Revimedia Inc.,      800 Red Brook Blvd.,
                 Owings Mills, MD 21117-5173
944413174      +Experian,    475 Anton Blvd,    Costa Mesa CA 92626-7037
944413488       FedEx Corporate Services, Inc.,     Attn: Revenue Recovery/Bankruptcy,
                 3965 Airways Blvd., Module G, 3rd Floor,      Memphis, TN 38116-5017
944413177      +FedEx-4323,    POB 371461,    Pittsburgh PA 15250-7461
944413178      +FedEx-6508,    POB 371461,    Pittsburgh PA 15250-7461
944413179      +FedEx-9426,    POB 371461,    Pittsburgh PA 15250-7461
944413180      +FedEx-9742,    POB 371461,    Pittsburgh PA 15250-7461
944407695      +Fedex,    POB 371461,    Pittsburgh PA 15250-7461
944407696       Fedex - 5273,    4000 Parkway,    Suite 400,    San Ramon CA 94583
944413181     #+Financial Force.com, Inc.,     595 Market Street,     Suite 2700,    San Francisco CA 94105-2840
944422133       First Mercury Insurance Company,     Mark F. Hamilton,     Kennedys CMK LLP,
                 Basking Ridge, NJ 07920
944413182      +Five9, Inc.,    4000 Executive Parkway,     Suite 400,    San Ramon CA 94583-4206
944413183      +Five9- 5644,    4000 Executive Parkway Ste.400,      San Ramon CA 94583-4206
944413184      +Five9-5273,    4000 Executive Parkway Ste.400,      San Ramon CA 94583-4206
944413185      +Fleenor Security Systems,     3 Morgan Court,    Johnson City TN 37604-1416
944413186      +Gillam & Smith, L.L.P,     303 S. Washington Ave,     Marshall TX 75670-4157
944413187      +Goodwin Proctor,     100 Northern Avenue,    Boston MA 02210-1982
944413188       Granite Telecommunications,     100 Newport Ave,     Quincy MA 02171
944413189      +Greater Providence Chamber,     30 Exchange Terrace,     Providence RI 02903-1793
944413191      +HP Finanial Services Company,     200 Connell Drive,     Berkeley Heights NJ 07922-2805
944413190      +Hart Software,    708 Centre Avenue,     Reading PA 19601-2508
944407697      +Hubspot, Inc,    25 First Street,    Second Floor,     Cambridge MA 02141-1814
944413193      +IBM,    Special Handling Group,    7100 Highlands Pkwy.,     Smyrna GA 30082-4859
944413194      +IBM,    POB 643600,    Pittsburgh PA 15264-3600
944418809       International Business Machines Credit,      Attn: Marie-Josee Dube,      IBM Corporation,
                 275 Viger East Montreal,,     Quebec H2X 3R7, Canada
944458339      +Isai Tellez,    c/o Gregory P. Sorbello,     117 Bellevue Avenue,     Newport, RI 02840-7439
944458332      +Ismael Tellez,    c/o Gregory P. Sorbello,     117 Bellevue Avenue,     Newport, RI 02840-7439
944407699      +JAMS,    POB 845402,    Los Angeles CA 90084-0012
944413200      +JAMS INC,    18881 Von Karman Ave Ste.350,     Irvine CA 92612-6589
944458337      +Jacob Fisher,    c/o Gregory P. Sorbello,     117 Bellevue Avenue,     Newport, RI 02840-7439
944413198      +Jai Consulting Group, LLC,     48 Weybosset Street,     Providence RI 02903-2809
944413201      +Jasjit S. Gotra,     85 Garfield Avenue,    Cranston RI 02920-7807
944420229     #+John A. Gagliardi, Esquire,     Wetzel Gagliardi Fetter & Lavin LLC,      101 E. Evans St., Ste. A,
                 West Chester, PA 19380-2600
944458497      +Joseph Fortin,    c/o Gregory P. Sorbello,     117 Bellevue Avenue,     Newport, RI 02840-7439
944422131      +Joseph Russo,    60 King Street,    Johnston, RI 02919-4046
944422014      +Katherine Gibbs School of Providence, Inc.,      c/o Lisa M. Kresge, Esq.,     BRCSM 362 Broadway,
                 Providence RI 02909-1434
944458336      +Kelly Gibbs,    c/o Gregory P. Sorbello,     117 Bellevue Avenue,     Newport, RI 02840-7439
944458333      +Kendrick Spencer,     c/o Gregory P. Sorbello,     117 Bellevue Avenue,    Newport, RI 02840-7439
944413203      +Keystone Leasing Services,     105 Fairway Terrace,     Mount Laurel NJ 08054-2321
944413204      +Langlois Wilkins Furtado & Met,     200 midway Road, Ste. 169,      Cranston RI 02920-5750
944413205      +LexisNexis,    28330 Network Place,     Chicago IL 60673-1283
944422293      +Liberty Mutual Insurance,     Attn: Heather Bollinger,     PO Box 1525,    Dover NH 03821-1525
944407701      +Linear_V,    1950 Camino Vida Robe,     Suite 150,    Carlsbad CA 92008-6514
944413208     #+Litmos,    4140 Dublin Road,    Suite 400,    Dublin CA 94568-7757
944413209      +M-Theory Group,     6171 W. Century Blvd.,    Suite 350,    Los Angeles CA 90045-5336
944458334      +Marcus Mack,    c/o Gregory P. Sorbello,     117 Bellevue Avenue,     Newport, RI 02840-7439
944422132      +Mark F. Hamilton,     Kennedys CMK LLP,    120 Mountain View Blvd.,     Basking Ridge, NJ 07920-3454
944413210      +Mazda capital Services- 2098,     POB 78074,    Phoenix AZ 85062-8074
944413211      +Miami-Dade Police Department,     False Alarm Enforcement Unit,      9105 NW 25th Street, Rm 1119,
                 Miami FL 33172-1500
944413212      +Microsoft Corporation,     1950 N. Stemmons Fwy Ste. 5010,     LB # 842467,    Dallas TX 75207-3199
944422075      +Monitronics International, Inc.,     c/o Christopher J. Moser, Esq.,
                 Quilling, Selander, Lownds, et al,      2001 Bryan Street, Suite 1800,     Dallas, Texas 75201-3071
944413214      +National Grid-Electricity 9012,     POB 11739,     Newark NJ 07101-4739
944413215       Nayax,    Executive Plaza 1 Ste. 1004113,     McCormick Road,     Hunt Valley MD 21031
944421975      +Nortek Security & Control LLC, dba Linear V,       David A. Mawhinney, Esq.,    K&L Gates LLP,
                 One Lincoln Street,     Boston, MA 02111-2950
944413217       Ocean State Mechanical Inc,     126 Howard Ave,     Fiskeville RI 02823
944413218      +Okta,    301 Brahnan Street Ste. 100,     San Francisco CA 94107-3816
944413219      +Omni Hotels & Resorts,     One West Exchange Street,     Providence RI 02903-1064
944428838      +PNC Equipment Finance, LLC,     794 Penllyn Pike, Suite 100,      Blue Bell, PA 19422-1669
944429380      +PNC Equipment Finance, LLC,     Robert E. Walton,     794 Penllyn Pike, Suite 100,
                 Blue Bell, PA 19422-1669
944413221      +Pay by Plate MA,     Customer Service Center,    POB 8007,    Auburn MA 01501-8007
944413222      +Pitney Bowes-0595,     POB 37188,   Pittsburgh PA 15250-0001
        Case 1:17-bk-11190        Doc 1010 Filed 08/22/20           Entered 08/23/20 00:18:59         Desc
                                 Imaged Certificate of Notice       Page 3 of 10


District/off: 0103-1          User: jen                     Page 3 of 8                   Date Rcvd: Aug 20, 2020
                              Form ID: pdfdoc               Total Noticed: 217


944413223      +Premier Mazda,    141 Stevens Street,     Hyannis MA 02601-3865
944413226      +RIC Athletics,    Attn: George O’Connor,     600 Mount Pleasant Ave,    Providence RI 02908-1940
944413224      +Realtime Reporters,     713 Lee Street,    Charleston WV 25301-1706
944413225      +Rhode Island Div. of Taxation,     1 Capitol Hill,     Providence RI 02908-5816
944431725      +Rhode Island Division of Taxation,      Bankruptcy Unit,    One Capitol Hill,
                 Providence, RI 02908-5816
944424391      +Richardson Independent School District,      Eboney Cobb,    c/o Perdue Brandon Fielder et al,
                 500 East Border Street, Suite 640,      Arlington TX 76010-7457
944407703      +Ring Central, Inc.,     1400 Fashion Island Blvd.,     San Mateo CA 94404-2060
944421725      +Robert Doyle,    26 Netcong Heights #9,     Netcong, NJ 07857-1726
944421726      +Robert Doyle as atty for pot. class claimaints,       26 Netcong Heights, #9,
                 Netcong, NJ 07857-1726
944420230     #+Royal Bank America Leasing, L.P.,      c/o John A. Gagliardi, Esq.,
                 Wetzel Gagliardi Fetter & Lavin LLC,      101 E. Evans St., Ste. A,    West Chester, PA 19380-2600
944413228      +SADA Systems,    5250 Lankershim Blvd Ste. 620,      North Hollywood CA 91601-3188
944427407     ++STATE OF NEW JERSEY,     DIVISION OF TAXATION BANKRUPTCY UNIT,     PO BOX 245,
                 TRENTON NJ 08646-0245
               (address filed with court: State of New Jersey,        Division of Taxation Bankruptcy,    PO Box 245,
                 Trenton NJ 08695)
944407704      +Safe Monitoring Technologies,     POB 660826,    Dallas TX 75266-0826
944407705      +Safe Security,    2440 Camino Ramon,     Suite 200,    San Ramon CA 94583-4326
944413231      +Safeguard,    POB 88043,    Chicago IL 60680-1043
944413232       Salesforce,    The Landmark @One Market St.,     Suite 300,    San Francisco CA 94105
944413233      +Samanage USA, Inc.,     Dept Ch 10719, Suite 307,     5505 N. Cumberland Ave.,
                 Chicago IL 60656-4758
944413234      +Shred-It USA,    POB 13574,    New York NY 10087-0001
944423429      +Shred-It USA LLC,    7734 S 133rd Street,      Omaha, NE 68138-3499
944413235      +Sir Speedy,    969 Park Ave,    Cranston RI 02910-3202
944413236      +Smartsheet Inc.,    Dept. 3421,    POB 123421,    Dallas TX 75312-3421
944407706      +Spillman Thomas & Battle,     POB 273,    300 Kanasha Blvd. East,    Charleston WV 25301-0012
944421518      +Spilman Thomas & Battle PLLC,     c/o Peter M. Pearl,     310 First Street, Suite 1100,
                 Roanoke, VA 24011-1916
944417517       State of New Jersey,     Division of Employer Accounts,     PO Box 379,   Trenton NJ 08625-0379
944413240      +State of New Jersey Div of Emp,     POB 059,    Trenton NJ 08646-0059
944458331      +Steve McKinney,    c/o Gregory P. Sorbello, Esquire,      117 Bellevue Avenue,
                 Newport, RI 02840-7439
944413493      +TD Auto Finance LLC,     Trustee Payment Department,     PO Box 16041,   Lewiston, ME 04243-9523
944413574      +TD Auto Finance LLC,     c/o Martin A. Mooney, Esq,,     950 New Loudon Road Suite 109,
                 Latham NY 12110-2190
944413492      +TD Auto Finance LLC,     c/o Schiller, Knapp, Lefkowitz,     & Hertzel, LLP,
                 950 New Loudon Road, Suite 109,     Latham, NY 12110-2190
944413241      +Techforce,    1555 N Freedom Blvd Ste. 2,     Provo UT 84604-2519
944428748      +Texas Comptroller of Public Accounts,      Office of the Attorney General - BK & Co,
                 PO Box 12548, MC-008,     Austin, TX 78711-2548
944414044      +Texas Workforce Commission,     Office of the Attorney General - BK & Co,      PO Box 12548, MC-008,
                 Austin, TX 78711-2548
944413243      +The Katherine Gibbs School of,     231 N. Martingale Road,     Schaumburg IL 60173-2007
944407707      +TransUnion - 0066,    POB99506,    Chicago IL 60693-0001
944413245      +TransUnion-3029,    POB 99506,    Chicago IL 60693-9506
944413246      +TransUnion-5553,    POB 99506,    Chicago IL 60693-9506
944416640      +Transunion LLC,    555 West Adams,     Chicago IL 60661-3631
944407708      +Tri-Ed Distibution Inc.,     c/o Kathy Musacchio,     135 Crossways Park Drive Suite 101,
                 Woodbury, NY 11797-2005
944413247      +Tri-Ed-7555,    Northern Video Distribution,     POB 402433,    Atlanta GA 30384-2433
944553244      +U.S. Trustee Payment Center,     P.O. Box 6200-19,     Portland, OR 97228-6299
944407709      +Venable LLP,    POB 67727,    Baltimore MD 21264-0001
944411220      +Venable LLP,    750 E. Pratt Street Suite 900,      Baltimore MD 21202-3157
944413249      +Veritext,    POB 71303,    Chicago IL 60694-1303
944413251      +Versatile,    450 Donald Lynch Blvd Ste. B,     Marlborough MA 01752-4703
944420941      +Vincent Lucas,    PO Box 272,    Amelia OH 45102-0272
944413252      +Viti Inc.,    975 Fish Road,    Tiverton RI 02878-3721
944413254      +WB Mason Furniture-9132,     POB 981101,    Boston MA 02298-1101
944413255      +WB Mason-5138,    59 Centre Street,     Brockton MA 02301-4075
944413253      +Waste Management of RI - 4602,     POB 42090,    Phoenix AZ 85080-2090
944421522      +Wells Fargo Vendor Financial Services, LLC,      DBA Apple Financial Services,
                 Attn.: Kimberly Park MAC F8242-010,       1010 Thomas Edison Blvd SW,
                 Cedar Rapids, IA 52404-8247
944420777      +Wells Fargo Vendor Financial Services, LLC,      Attn.: Kimberly Park MAC F8242-010,
                 1010 Thomas Edison Blvd SW,     Cedar Rapids, IA 52404-8247
944413256      +Wells Fargo- 001,    POB 70241,    Philadelphia PA 19178-0001
944413257      +Wells Fargo-003,    POB 70241,    Philadelphia PA 19178-0001
944413258      +Wells Fargo-004,    POB 70241,    Philadelphia PA 19178-0001
944413259      +Wells Fargo-011,    POB 70241,    Philadelphia PA 19176-0241
944413260      +West Palm Beach Police Dept.,     Alarm Division,     600 Banyan Blvd.,
                 West Palm Beach FL 33401-4514
944422060       Western Equipment Finance, Inc.,     c/o Jon R. Brakke,     Vogel Law Firm,    P.O. Box 1389,
                 Fargo, ND 58107-1389
944561817       Wisconsin Department of Revenue,     4-SPU Bankruptcy,     PO Box 8901,   Madison, WI 53708-8901
944407710      +Year Up, Inc.,    Attn: Acounts Receivable,      45 Milk Street,    Boston MA 02109-5165
944413263      +ZeroChaos,    420 South Orange Ave Ste. 600,     Orlando FL 32801-4902
        Case 1:17-bk-11190         Doc 1010 Filed 08/22/20          Entered 08/23/20 00:18:59         Desc
                                  Imaged Certificate of Notice      Page 4 of 10


District/off: 0103-1            User: jen                   Page 4 of 8                   Date Rcvd: Aug 20, 2020
                                Form ID: pdfdoc             Total Noticed: 217


944413264      +ZipRecruiter,     1453 Third Street,   Santa Monica CA 90401-2397
944413195      +iHeartMedia,     POB419499,   Boston MA 02241-0001

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
cr             +E-mail/PDF: acg.acg.ebn@americaninfosource.com Aug 20 2020 18:38:46
                 BMW Financial Services NA, LLC,     c/o Ascension Capital Group,      P.O. Box 165028,
                 Irving, TX 75016-5028
intp            E-mail/Text: bankruptcy@ftc.gov Aug 20 2020 18:32:39         Federal Trade Commission,
                 600 Pennsylvania Ave., NW,     C-9528,   Washington, DC 20580
intp            E-mail/Text: sbse.cio.bnc.mail@irs.gov Aug 20 2020 18:32:27         Internal Revenue Service,
                 Insolvency Unit 4th Floor,     380 Westminster Street,     Providence, RI 02903
cr             +E-mail/Text: mmcguigan@millstonelegal.com Aug 20 2020 18:32:20          Mill Stone Legal Group, LLC,
                 333 N. New River Drive, East, Ste. 1000,      Fort Lauderdale, FL 33301-2205
cr             +E-mail/Text: tmcleod@dew.sc.gov Aug 20 2020 18:32:35
                 South Carolina Department of Employment and Workfo,       1550 Gadsden Street,    P.O. Box 8597,
                 Columbia, SC 29202-8597
944413145       E-mail/Text: paul@arrowtel.net Aug 20 2020 18:32:24         Arrowtel,    11041 Santa Monica Blvd.,
                 Suite 412,   Los Angeles CA 90025
944413151       E-mail/PDF: ais.bmw.ebn@americaninfosource.com Aug 20 2020 18:38:49          BMW Financial Services,
                 POB 3608,   Dublin OH 43016
944539851      +E-mail/PDF: acg.acg.ebn@americaninfosource.com Aug 20 2020 18:39:02          BMW Financial Services,
                 4515 N Santa Fe Ave. Dept. APS,     Oklahoma City, OK 73118-7901
944463549      +E-mail/PDF: acg.acg.ebn@americaninfosource.com Aug 20 2020 18:38:46
                 BMW Financial Services NA, LLC,     4515 N Santa Fe Ave. Dept. APS,
                 Oklahoma City, OK 73118-7901
944411002      +E-mail/PDF: acg.acg.ebn@americaninfosource.com Aug 20 2020 18:39:02
                 BMW Financial Services NA, LLC,     P.O. Box 165028,    Irving, TX 75016-5028
944413239       E-mail/Text: Bankruptcymail@marylandtaxes.gov Aug 20 2020 18:32:23          State of Maryland,
                 Dept of Assessment & Tax Per.,     301 W preston Street,     Baltimore MD 21201
944418945      +E-mail/Text: russell.schneider@cort.com Aug 20 2020 18:32:38          CORT Business Services,
                 5432 West Chester Road,    West Chester OH 45069-2950
944413164      +E-mail/Text: cls-bankruptcy@wolterskluwer.com Aug 20 2020 18:32:41          CT Corporation,
                 POB 4349,   Carol Stream IL 60197-4349
944409809      +E-mail/Text: cls-bankruptcy@wolterskluwer.com Aug 20 2020 18:32:41          CT Corporation,
                 CT Corporation System,    111 Eighth Avenue 13-Floor,      New York NY 10011-5201
944420725       E-mail/Text: bankruptcy@commercebank.com Aug 20 2020 18:32:33          Commerce Bank,
                 P O BOX 419248,    KCREC-10,    Kansas City, MO 64141-6248
944422130       E-mail/Text: bankruptcynotices@everestre.com Aug 20 2020 18:32:44
                 Everest Indemnity Insurance Company,     David M. Steiner, Esq.,      P.O. Box 830,
                 Liberty Corner, NJ 07938-0830
944432638       E-mail/Text: bankruptcy@ftc.gov Aug 20 2020 18:32:39         Federal Trade Commission,
                 c/o Katherine Johnson,    600 Pennsylvania Ave., NW CC-9528,      Washington, DC 20580
944421928       E-mail/PDF: ais.chase.ebn@americaninfosource.com Aug 20 2020 18:38:45
                 JPMorgan Chase Bank, N.A.,     PO Box 901032,    Ft. Worth, TX 76101-2032
944422052       E-mail/Text: bk.notifications@jpmchase.com Aug 20 2020 18:32:32          JPMorgan Chase Bank, NA,
                 National Bankruptcy Department,     PO Box 29505 AZ1-1191,     Phoenix AZ 85038-9505
944413202      +E-mail/Text: legal@keystoneefc.com Aug 20 2020 18:32:39         Keystone Equipment Finan,
                 433 New Park Ave.,    West Hartford CT 06110-1141
944407700      +E-mail/Text: bankruptcies@libertymutual.com Aug 20 2020 18:32:33          Liberty Mutual Insurance,
                 POB 2051,   Keene NH 03431-7051
944407702      +E-mail/Text: bankruptcy@mymoni.com Aug 20 2020 18:32:25         Monitronics Funding LP,
                 POB 814530,   Dallas TX 75381-4530
944413220       E-mail/Text: jtryder@opfocus.com Aug 20 2020 18:32:23         OPFOCUS, Inc.,    78 Blanchard Road,
                 Suite 203,   Burlington MA 01803
944553314      +E-mail/Text: USTPREGION01.PO.ECF@USDOJ.GOV Aug 20 2020 18:32:41
                 Office of the United States Trustee,     537 Congress Street Suite 300,      Portland ME 04101-3490
944553412       E-mail/Text: bankruptcy.revenue@oregon.gov Aug 20 2020 18:32:19
                 Oregon Department of Revenue,     955 Center St NE,    Salem, OR 97301-2555
944414212      +E-mail/Text: bankruptcy@pb.com Aug 20 2020 18:32:40         Pitney Bowes Inc,
                 27 Waterview Dr, 3rd Fl,     Shelton CT 06484-4361
944520110       E-mail/Text: tmcleod@dew.sc.gov Aug 20 2020 18:32:35
                 SC Department of Employment & Workforce,      PO Box 995,    Columbia SC 29202
944413237      +E-mail/Text: tmcleod@dew.sc.gov Aug 20 2020 18:32:35         South Carolina Dept. of Employ,
                 1550 Gadsden Street,    POB 995,    Columbia SC 29202-0995
944413242       E-mail/Text: epr@telecheck.com Aug 20 2020 18:32:45         Telecheck Services,    POB 60028,
                 City of Industry CA 91716
944413250      +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Aug 20 2020 18:32:20
                 Verizon Wireless-00001,    POB 15062,    Albany NY 12212-5062
944413261      +E-mail/Text: wefsag@westernequipmentfinance.com Aug 20 2020 18:32:38
                 Western Equipment Finance Inc.,     503 Highway 2 West,     Devils Lake ND 58301-2938
                                                                                                 TOTAL: 31

            ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
944413171        Enterprise Fleet Management
944413216        NUBIK
          Case 1:17-bk-11190              Doc 1010 Filed 08/22/20                  Entered 08/23/20 00:18:59                Desc
                                         Imaged Certificate of Notice              Page 5 of 10


District/off: 0103-1                  User: jen                          Page 5 of 8                          Date Rcvd: Aug 20, 2020
                                      Form ID: pdfdoc                    Total Noticed: 217

cr*               +BMW Financial Services NA, LLC,      4515 N Santa Fe Ave. Dept. APS,
                    Oklahoma City, OK 73118-7901
944413134*        +ADI,   POB 731340,     Dallas TX 75373-1340
944413136*        +ADP LLC,    POB 842875,    Boston MA 02284-2875
944413137*        +ADP-Fees,    POB 842875,    Boston MA 02284-2875
944413138*        +Aflac,    Attention: Payment Services,     1932 Wyannton Road,    Columbus GA 31999-0001
944413139*        +Alarm.com Inc.,    8281 Greensboro Drive,      Mc Lean VA 22102-5211
944413141*        +American Express,     POB 1270,    Newark NJ 07101-1270
944413147*         Bank of America,     POB 1055576,    Atlanta GA 30348
944413150*         Blue Cross & Blue Shield of RI,      500 Exchange Street,    Providence RI 02903-2699
944413156*        +Career Education Corp,     POB 71674,    Chicago IL 60694-1674
944413166*         Datagenius Software Labs,     1st Floor, 28 D,     Acheron Drive Riccarton,
                    Christchurch 8041 New Zealand
944413167*        +Delta Dental,    POB 845247,     Boston MA 02284-5247
944413169*        +DiSanto Priest & CO.,     117 Metro Center Blvd.,     Suite 3000,    Warwick RI 02886-1777
944413175*        +Fedex,    POB 371461,    Pittsburgh PA 15250-7461
944413176*         Fedex - 5273,    4000 Parkway,     Suite 400,    San Ramon CA 94583
944413192*        +Hubspot, Inc,    25 First Street,     Second Floor,    Cambridge MA 02141-1814
944413196*       ++INTERNAL REVENUE SERVICE,     CENTRALIZED INSOLVENCY OPERATIONS,      PO BOX 7346,
                    PHILADELPHIA PA 19101-7346
                  (address filed with court: IRS,       380 Westminster Street, 4th Fl,     Providence RI 02903)
944491538*       ++INTERNAL REVENUE SERVICE,     CENTRALIZED INSOLVENCY OPERATIONS,      PO BOX 7346,
                    PHILADELPHIA PA 19101-7346
                  (address filed with court: Department of the Treasury,        Internal Revenue Service,
                    380 Westminster Street, 4th Floor,      Providence RI 02903)
944416162*         Internal Revenue Service,     PO Box 7346,     Philadelphia PA 19101-7346
944413197*        +J&R Marketing,    POB 19173,     Johnston RI 02919-0173
944413199*        +JAMS,    POB 845402,    Los Angeles CA 90084-0012
944413206*        +Liberty Mutual Insurance,     POB 2051,    Keene NH 03431-7051
944413207*        +Linear_V,    1950 Camino Vida Robe,     Suite 150,    Carlsbad CA 92008-6514
944413213*        +Monitronics Funding LP,     POB 814530,    Dallas TX 75381-4530
944413227*        +Ring Central, Inc.,     1400 Fashion Island Blvd.,     San Mateo CA 94404-2060
944413229*        +Safe Monitoring Technologies,      POB 660826,    Dallas TX 75266-0826
944413230*        +Safe Security,    2440 Camino Ramon,     Suite 200,    San Ramon CA 94583-4326
944413238*        +Spillman Thomas & Battle,     POB 273,    300 Kanasha Blvd. East,     Charleston WV 25301-0012
944413244*        +TransUnion - 0066,     POB99506,    Chicago IL 60693-0001
944413248*        +Venable LLP,    POB 67727,    Baltimore MD 21264-0001
944413262*        +Year Up, Inc.,    Attn: Acounts Receivable,       45 Milk Street,    Boston MA 02109-5165
944413140       ##+All State Lock,    357 Putnam Pike,     Smithfield RI 02917-2703
944420943       ##+Bryan Anthony Reo,     7143 Rippling Brook Lane,     Mentor OH 44060-6632
944413173       ##+Equifax,    POB 105835,    Atlanta GA 30348-5835
944407698       ##+J&R Marketing,    POB 19173,     Johnston RI 02919-0173
944416665       ##+Nortek Security & Controls, LLC,      1950 Camino Vida Roble, Ste. 150,     Carlsbad, CA 92008-6514
944418980       ##+Shane Meyers & Mill Stone Legal Group, LLC,       c/o Matthew McGuigan, Esq.,
                    Mill Stone Legal Group, LLC,      333 N. New River Drive, East, Ste. 1000,
                    Fort Lauderdale, FL 33301-2205
                                                                                                   TOTALS: 2, * 31, ## 6

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.

Addresses marked ’##’ were identified by the USPS National Change of Address system as undeliverable.                             Notices
will no longer be delivered by the USPS to these addresses; therefore, they have been bypassed. The
debtor’s attorney or pro se debtor was advised that the specified notice was undeliverable.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 22, 2020                                             Signature: /s/Joseph Speetjens
        Case 1:17-bk-11190       Doc 1010 Filed 08/22/20           Entered 08/23/20 00:18:59        Desc
                                Imaged Certificate of Notice       Page 6 of 10


District/off: 0103-1          User: jen                    Page 6 of 8                  Date Rcvd: Aug 20, 2020
                              Form ID: pdfdoc              Total Noticed: 217

_


                              CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 20, 2020 at the address(es) listed below:
              Amanda M. Perry    on behalf of Creditor    Mercedes-Benz Financial Services USA, LLC
               amperry@dioriolaw.com, jmpagano@dioriolaw.com
              Anthony I. Paronich    on behalf of Interested Party    Abante Rooter and Plumbing, Inc.
               anthony@broderick-law.com, ted@broderick-law.com
              Anthony I. Paronich    on behalf of Interested Party Mark Hankins anthony@broderick-law.com,
               ted@broderick-law.com
              Anthony I. Paronich    on behalf of Interested Party Philip Charvat anthony@broderick-law.com,
               ted@broderick-law.com
              Charles A. Pisaturo, Jr.    Charlie@pisaturolaw.com, RI10@ecfcbis.com;adias@pisaturolaw.com
              Charles A. Pisaturo, Jr.    on behalf of Trustee Charles A. Pisaturo, Jr. Charlie@pisaturolaw.com,
               adias@pisaturolaw.com
              Christopher Lefebvre     on behalf of Defendant    Alliance Holdings GFD, Inc.
               court@lefebvrelaw.com, maria@lefebvrelaw.com
              Christopher Lefebvre     on behalf of Defendant    Power Home Technologies, LLC
               court@lefebvrelaw.com, maria@lefebvrelaw.com
              Christopher J. Moser    on behalf of Creditor    Monitronics International, Inc. cmoser@qslwm.com,
               nchancellor@qslwm.com
              David A. Mawhinney    on behalf of Creditor    Nortek Security & Control, LLC
               dmawhinney@bowditch.com
              E. B. McLeod, III    on behalf of Creditor    South Carolina Department of Employment and Workforce
               tmcleod@dew.sc.gov, ecf@dew.sc.gov
              Elizabeth A. Lonardo    on behalf of Creditor    BMW Financial Services NA, LLC
               elonardo@davidrosenlegal.com, amy@davidrosenlegal.com
              Emily J Migliaccio    on behalf of Creditor    Monitronics International, Inc.
               emigliaccio@cgdalaw.com
              Gary L. Donahue    ustpregion01.pr.ecf@usdoj.gov
              Gary L. Donahue    on behalf of Assistant U.S. Trustee Gary L. Donahue gary.l.donahue@usdoj.gov
              Gregory P. Sorbello    on behalf of Defendant Jacob Fisher gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Defendant Kendrick Spencer gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Isai Tellez gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Defendant Derek Isola gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Ismael Tellez gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Kendrick Spencer gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Defendant Steve McKinney gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Marcus E. Mack gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Defendant Joseph Fortin gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Derek Isola gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Steve McKinney gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Defendant Darryl Israel gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Defendant Marcus E. Mack gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Joseph Fortin gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Defendant Kelly Gibbs gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Kelly Gibbs gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Jacob Fisher gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Darryl Israel gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Defendant Ismael Tellez gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Defendant Isai Tellez gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Interested Party Aurelio Debernard gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Gregory P. Sorbello    on behalf of Defendant Aurelio Debernard gregsorbello@gmail.com,
               ericac@iasconelaw.com
              Ian L Barlow    on behalf of Interested Party    Federal Trade Commission ibarlow@ftc.gov,
               wmaxson@ftc.gov
        Case 1:17-bk-11190       Doc 1010 Filed 08/22/20           Entered 08/23/20 00:18:59        Desc
                                Imaged Certificate of Notice       Page 7 of 10


District/off: 0103-1          User: jen                    Page 7 of 8                  Date Rcvd: Aug 20, 2020
                              Form ID: pdfdoc              Total Noticed: 217


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              James G. Atchison    on behalf of Plaintiff    Alliance Security, Inc. james.atchison@gmail.com,
               wbecf@brockandscottt.com;newenglandBKR@brockandscott.com;bkhearingparalegals@brockandscott.com;bk
               supplementalteam@brockandscott.com
              James G. Atchison    on behalf of Defendant    Alliance Security, Inc. james.atchison@gmail.com,
               wbecf@brockandscottt.com;newenglandBKR@brockandscott.com;bkhearingparalegals@brockandscott.com;bk
               supplementalteam@brockandscott.com
              James G. Atchison    on behalf of Debtor    Alliance Security, Inc. james.atchison@gmail.com,
               wbecf@brockandscottt.com;newenglandBKR@brockandscott.com;bkhearingparalegals@brockandscott.com;bk
               supplementalteam@brockandscott.com
              John Mark Stern    on behalf of Creditor    Texas Comptroller of Public Accounts and Texas
               Workforce Commission john.stern@oag.texas.gov, sherri.simpson@oag.texas.gov
              John T. Longo    on behalf of Interested Party    Abante Rooter and Plumbing, Inc.
               jtlongo@citadelpc.com, jtlongo@yahoo.com;jstorm@citadelpc.com
              John T. Longo    on behalf of Interested Party Philip Charvat jtlongo@citadelpc.com,
               jtlongo@yahoo.com;jstorm@citadelpc.com
              John T. Longo    on behalf of Interested Party Mark Hankins jtlongo@citadelpc.com,
               jtlongo@yahoo.com;jstorm@citadelpc.com
              Jon R. Brakke    on behalf of Creditor    Western Equipment Finance, Inc. jbrakke@vogellaw.com,
               jnona@vogellaw.com
              Katherine E. Johnson    on behalf of Interested Party    Federal Trade Commission kjohnson3@ftc.gov
              Linda S. LaRue    on behalf of Creditor    Monitronics International, Inc. llarue@qslwm.com,
               nchancellor@qslwm.com
              Lisa M. Kresge    on behalf of Creditor    Career Education Corporation lkresge@brcsm.com,
               jlawson@brcsm.com
              Lynda L. Laing    on behalf of Creditor    TD Auto Finance LLC lynn@straussfactor.com,
               straussfactorlaw@cs.com
              Lynda L. Laing    on behalf of Creditor    Western Equipment Finance, Inc. lynn@straussfactor.com,
               straussfactorlaw@cs.com
              Martin A. Mooney    on behalf of Creditor    TD Auto Finance LLC lgadomski@schillerknapp.com,
               kcollins@schillerknapp.com
              Matthew P. McCue    on behalf of Interested Party    Abante Rooter and Plumbing, Inc.
               mmccue@massattorneys.net, mmccue@massattorneys.net
              Matthew R. McGuigan    on behalf of Creditor Shane Meyers mmcguigan@millstonelegal.com,
               mmcg16@yahoo.com
              Matthew R. McGuigan    on behalf of Creditor    Mill Stone Legal Group, LLC
               mmcguigan@millstonelegal.com, mmcg16@yahoo.com
              Michael E. Swain    on behalf of Creditor    JPMorgan Chase Bank, N. A. mswain@dhnewengland.com,
               rdemerle@dhnewengland.com;bankruptcy@dhnewengland.com
              Patricia Antonelli     on behalf of Creditor    Monitronics International, Inc.
               pantonelli@smsllaw.com, acarlow@smsllaw.com
              Peter M. Iascone    on behalf of Defendant Kelly Gibbs pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Peter M. Iascone    on behalf of Defendant Isai Tellez pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Peter M. Iascone    on behalf of Defendant Derek Isola pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Peter M. Iascone    on behalf of Defendant Joseph Fortin pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Peter M. Iascone    on behalf of Defendant Aurelio Debernard pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Peter M. Iascone    on behalf of Defendant Steve McKinney pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Peter M. Iascone    on behalf of Defendant Jacob Fisher pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Peter M. Iascone    on behalf of Defendant Darryl Israel pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Peter M. Iascone    on behalf of Defendant Ismael Tellez pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Peter M. Iascone    on behalf of Defendant Kendrick Spencer pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Peter M. Iascone    on behalf of Defendant Marcus E. Mack pmiascone.law@gmail.com,
               peteri@iasconelaw.com;ericac@iasconelaw.com
              Richard J. Land    on behalf of Interested Party    Blue Cross & Blue Shield of RI rland@crfllp.com,
               jgauthier@crfllp.com
              Richard L. Gemma    on behalf of Creditor    Bank of America, NA rgemma@wdglaw.com,
               mgomes@wdglaw.com
              Richard L. Gemma    on behalf of Interested Party    PNC Equipment Finance, LLC, successor by
               assignment to ECN Financial, LLC rgemma@wdglaw.com, mgomes@wdglaw.com
              Sandra Nicholls     on behalf of Assistant U.S. Trustee Gary L. Donahue sandra.nicholls@usdoj.gov
              Steven J. Boyajian    on behalf of Plaintiff    Alliance Security, Inc. by and through the Official
               Committee of Unsecured Creditors sboyajian@rc.com, bvucci@rc.com
              Steven J. Boyajian    on behalf of Creditor Committee    Official Committee of Unsecured Creditors
               of Alliance Security, Inc. sboyajian@rc.com, bvucci@rc.com
              Tatyana P. Tabachnik    on behalf of Creditor    JPMorgan Chase Bank, N. A. bankruptcyNE@orlans.com,
               ttabachnik@orlans.com;ANHSOM@4stechnologies.com
              Tatyana P. Tabachnik    on behalf of Creditor    JPMorgan Chase Bank, National Association
               bankruptcyNE@orlans.com, ttabachnik@orlans.com;ANHSOM@4stechnologies.com
        Case 1:17-bk-11190       Doc 1010 Filed 08/22/20         Entered 08/23/20 00:18:59        Desc
                                Imaged Certificate of Notice     Page 8 of 10


District/off: 0103-1         User: jen                    Page 8 of 8                  Date Rcvd: Aug 20, 2020
                             Form ID: pdfdoc              Total Noticed: 217


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Thomas P. Quinn   on behalf of Creditor   Financialforce.com, Inc. tquinn@mclaughlinquinn.com,
               mwoodside@mclaughlinquinn.com
              Thomas P. Quinn   on behalf of Creditor   Salesforce.com, Inc. tquinn@mclaughlinquinn.com,
               mwoodside@mclaughlinquinn.com
              Timothy A. York   on behalf of Defendant   Monitronics International, Inc. tyork@qslwm.com,
               nchancellor@qslwm.com
              Timothy A. York   on behalf of Creditor   Monitronics International, Inc. tyork@qslwm.com,
               nchancellor@qslwm.com
              Vincent A Lucas   on behalf of Creditor Vincent A Lucas vincentlucaslegal@gmail.com,
               vincentlucaslegal@gmail.com
              Vincent A Lucas   on behalf of Plaintiff Vincent Lucas vincentlucaslegal@gmail.com,
               vincentlucaslegal@gmail.com
              Vincent A Lucas   vincentlucaslegal@gmail.com, vincentlucaslegal@gmail.com
                                                                                            TOTAL: 83
Case 1:17-bk-11190         Doc 1010 Filed 08/22/20          Entered 08/23/20 00:18:59          Desc
                          Imaged Certificate of Notice      Page 9 of 10


                         IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF RHODE ISLAND

   In re:
      Alliance Security, Inc.
             Debtor                                         Case No. 17-11190
                                                            Chapter 7




                NOTICE OF RESET SECTION 341 MEETING OF CREDITORS

        YOU ARE HEREBY NOTIFIED that the initial section 341 meeting of creditors for the
 above-captioned case, scheduled as an in-person 341 meeting for September 24, 2020 at 2:30 PM
 (the ³'HVLJQDWHG Meeting 7LPH´ will now be reset as a telephonic meeting and conducted by
 telephone conference.
        All parties shall appear by phone at the section 341 meeting in accordance with the
 instructions below.
        Call-in Information:
        On the date and time set forth above, parties shall dial-in to the meeting using the following
 dialing instructions:
                Meeting Dial-in No: 877-275-9155, and
                when prompted enter the
                Participant Code: 1415991 followed by #.
        To avoid confusion or technical difficulties, attendees are instructed to call in at the
 Designated Meeting Time, not before that time, and to disconnect the call after their meeting is
 concluded. Thank you for your anticipated cooperation in this regard.
        Instructions for Testifying Debtors and Counsel
        No later than one day prior to the Designated Meeting time, the debtor and/or their counsel
 are required to upload to the portal DQLPDJHGFRS\RIWKHGHEWRU¶VSKRWRLGHQWLILFDWLRQand proof of
 WKHGHEWRU¶VVRFLDOVHFXULW\QXPEHU ³,GHQWLILFDWLRQ'RFXPHQWV´ . If you have any issues with
 uploaded to the portal, you may email the documents. $FRS\RIWKH'HEWRU¶VLGHQWLILFDWLRQDQG
 proof of social security number must be provided to the trustee via a secure method, i.e., portal,
Case 1:17-bk-11190         Doc 1010 Filed 08/22/20 Entered 08/23/20 00:18:59                         Desc
                         Imaged Certificate of Notice Page 10 of 10


 encrypted email, etc. Identification Documents shall be those documents deemed acceptable in
 accordance with current applicable procedures.
         Telephonic appearances shall be conducted in accordance with current applicable procedures

 for telephonic meetings. Accordingly, a Declaration Regarding Administration of Oath and

 Confirmation of Identity and Social Security Number form shall be completed by the individual

 performing this function and transmitted to the trustee immediately following the meeting

 (attachment #1).

         Alternatively, if compliance with the procedures set forth above are not possible or practical

 under these emergent circumstances, tKHGHEWRU¶VDWWRUQH\Pay submit prior to the time of the

 scheduled meeting a declaration confirming that: (1) the attorney met with the debtor in-person; and

 (2) the attorney examined and verifiHGWKHGHEWRU¶VRULJLQDOLGHQWLILFDWLRQGRFXPHQWVDQGVRFLDO

 security number. The trustee will administer the oath telephonically at the commencement of the

 341 meeting. (attachment #2).

 Date: August 19, 2020                            Chapter 7 Trustee
                                                  By Counsel:

                                                  /s/ Charles A. Pisaturo, Jr.     _
                                                  CHARLES A. PISATURO, JR. (REG. NO. 4615)
                                                  Trustee
                                                  Law Offices of Charles A. Pisaturo, Jr.
                                                  1055 Elmwood Avenue
                                                  Providence, RI 02907
                                                  TEL: (401) 274-3800
                                                  FAX: (401) 751-6786

                                          CERTIFICATE OF SERVICE

 I HEREBY CERTIFY that on August 19, 2020, a copy of the foregoing Notice of Reset Section 341 Meeting
 of Creditors was VHUYHGE\HPDLOWKURXJKWKH&RXUW¶V(&)V\VWHPWRDOOHQWLWLHVDQGLQWHUHVWHGSDUWLHVWKDWDUH
 registered users thereof in this case.

 Date:   August 19, 2020                                   /s/ Alicia Dias
                                                           Law Offices of Charles A. Pisaturo, Jr.
                                                           1055 Elmwood Avenue
